The conviction is for assault with a prohibited weapon; penalty assessed at confinement in the penitentiary for one year.
The record presented for review is void of a statement of facts which can be considered by this court. It appears that the appellant gave notice of appeal on March 22, 1938. The statement of facts accompanying the transcript was filed in the trial court on June 9, 1938. However, the statement was not approved by the trial judge until September 19, 1938, which was 181 days after notice of appeal was given.
In the brief of counsel are set out certain recitals tending to justify the delay in securing the approval of the statement of facts by the trial judge. However, the recitals are not supported by affidavit and therefore cannot be appraised by this court without doing violence to the statute, Art. 760, C. C. P., and established precedents. The law is well settled that the appellant must use diligence in obtaining and filing within the prescribed time a statement of facts which has been approved by the trial judge; and this court has no authority to disregard the statutory provisions because of the ignorance, race or sex of the accused. *Page 66 
In the absence of the statement of facts and bills of exception, nothing has been presented for review which would authorize a reversal of the conviction.
The judgment is therefore affirmed.
               ON APPELLANT'S MOTION FOR REHEARING